Citation Nr: 1126457	
Decision Date: 07/14/11    Archive Date: 07/21/11

DOCKET NO.  07-39 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for right lunar triquetral ligament complete tear, status post right dorsal ganglion cyst.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

F. Yankey, Counsel



INTRODUCTION

The Veteran served on active duty from February 1995 to March 2006.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.   In that decision, the RO granted service connection for a right lunar triquetral ligament complete tear, status post right dorsal ganglion cyst, and assigned a 10 percent evaluation effective from March 6, 2006.


FINDING OF FACT

The Veteran's right wrist disability is currently manifested by limitation of motion, but the wrist is not ankylosed.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent for right lunar triquetral ligament complete tear, status post right dorsal ganglion cyst, have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.71a, 4.118, Diagnostic Code 7805-5215 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

Upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Nevertheless, the current claim arises from disagreement with the initial rating following the grant of service connection.  The courts have held that, once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). See also VAOPGCPREC 8-2003 (December 22, 2003). 

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as the initial rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Id.  There has been no allegation or evidence of such prejudice in this case.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  He has not identified any other outstanding records that are pertinent to the claim being decided herein.

In addition, the Veteran was provided VA examinations in November 2005 and February 2008 in connection with his claim.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate, as they are predicated on a review of the claims file and all pertinent evidence of record as well as on a physical examination and fully address the rating criteria that are relevant to rating the disability in this case. 

There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined. 38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted. VAOPGCPREC 11-95.

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4).

VA has further assisted the Veteran and his representative throughout the course of this appeal by providing them with a SOC and a SSOC, which informed them of the laws and regulations relevant to the Veteran's claim.  The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate. Washington v. Nicholson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found. Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness. DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities. 38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint. 38 C.F.R. § 4.59.

In this case, the Veteran is currently assigned a 10 percent disability evaluation pursuant to 38 C.F.R. §§ 4.71a, 4.118, Diagnostic Codes 7805-5215.  

The Board notes that during the pendency of this appeal, VA amended the rating criteria for the evaluation of scars, which became effective on October 23, 2008.  However, it was specifically noted that this amendment shall apply to all applications for benefits received by VA on or after October 23, 2008.  A veteran whom VA rated before such date under Diagnostic Codes 7800, 7801, 7802, 7803, 7804, or 7805 may request review under these clarified criteria, irrespective of whether his or her disability has worsened since the last review.  The effective date of any award, or any increase in disability compensation, based on this amendment will not be earlier than the effective date of this rule, but will otherwise be assigned under the current regulations regarding effective dates. See 73 Fed. Reg. 54708 (Sept. 23, 2008).

In this case, the Veteran filed his claim for service connection in October 2005.   A May 2006 rating decision granted service connection and assigned a 10 percent evaluation effective from March 6, 2006.  The Veteran then submitted a notice of disagreement in February 2007 seeking a higher initial evaluation.  All of these actions occurred prior to the amendment to the rating criteria, and he has not requested a review under the new criteria.  As such, the Veteran's pending claim currently on appeal will be reviewed under the criteria in effect prior to October 23, 2008.

Diagnostic Code 7805 provides that scars should be evaluated on limitation on of motion of the affected part.  Diagnostic Code 5215 provides the rating criteria for limitation of motion of the wrist.  However, under that diagnostic code, a 10 percent disability evaluation represents the maximum schedular criteria for limited motion of the wrist. Consequently, the Veteran is not entitled to higher initial evaluation under Diagnostic Code 5215.

Nevertheless, the Board has also considered whether an increased evaluation would be in order under other relevant diagnostic codes.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." Butts v. Brown, 5 Vet. App. 532, 538 (1993). One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Thus, the Board has considered the propriety of assigning a higher, or separate, rating under another diagnostic code. See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Veteran's service treatment records indicate that he was seen in February 1998 for right wrist pain, but no diagnosis was made at that time.  He was seen again in September 1995 and diagnosed with tendonitis.  The Veteran continued to be seen throughout the remainder of his active duty and was variously diagnosed with overuse, right wrist pain, joint laxity, right mid carpal instability/cubital tunnel syndrome, right wrist pain and instability, a ganglion cyst and carpal joint sprain, joint pain localized in the wrist, and traumatic arthritis, which was not confirmed by x-ray.  Indeed, an October 2004 x-ray of his right wrist was normal.  The Veteran later underwent a right wrist MRI arthrogram in December 2004, which revealed findings consistent with a lunotriquetral tear and a dorsal ganglion cyst.  In May 2005, he underwent an arthroscopy debridement of the right lunar triquetral tear and open excision of the right wrist dorsal ganglion cyst at Landstuhl Regional Medical Center in Germany.  In November 2005, he underwent a right lunotriquetral fusion.  He was noted to have traumatic arthritis of the wrist during his preoperative appointment in November 2005 and again in December 2005.  

During his VA pre-discharge examination in November 2005, the Veteran complained of stabbing, aching pain in the middle of the right wrist, and numbness in the right wrist when sitting with his hand behind his head for more than five minutes.

On physical examination, the Veteran was noted to be right-hand dominant.  During range of motion testing, he demonstrated flexion to 65 degrees active and 70 degrees passive; extension to 58 degrees active, and62 degrees passive; ulnar deviation to 33 degrees active and 35 degrees passive; radial deviation to 8 degrees active and 10 degrees passive; pronation to 77 degrees active and 80 degrees passive; and, supination of 73 degrees active, and75 degrees passive.  Range of motion was limited by pain after five repetitions.  Grip strength in the right hand was 30 kg.  The examiner also noted that there was a 3 centimeter scar on the right wrist dorsum.  The Veteran was diagnosed with right lunar triquetral ligament complete tear, right dorsal ganglion cyst surgically removed with subsequent pain and disability, which was presumed secondary to osteoarthritis.

In the May 2006 rating decision on appeal, the RO granted service connection for right lunar triquetral ligament complete tear, status post right dorsal ganglion cyst.  An evaluation of 10 percent was assigned effective from March 6, 2006.  The Veteran has appealed this initial rating.

Outpatient treatment records from the VA Medical Center in Coatesville, Pennsylvania, show that the Veteran had occupational therapy in April 2006.  During his initial visit, the Veteran complained of pain on the right from the wrist into his hand and fingers since his previous surgeries in 2005.  He also reported that he experienced numbness in the arm.  He indicated that he got relief from keeping his arm straight and that he had some pain radiating into the forearm.  Range of motion for the right wrist was extension to 45 degrees and flexion to 20 degrees, and his strength from the right shoulder to the wrist was 5/5.  Grip strength in the right hand was decreased compared to the left.  The Veteran reported that he was independent in activities of daily living and working as a mechanic.  He was instructed in range of motion exercises for the wrist and forearm and issued a digiflex with a hand strengthening program.  He was also instructed in forearm strengthening, but cautioned to wait until nerve regrowth was complete to ensure a healthy environment for the nerve.  

During a subsequent appointment, the Veteran indicated that the pain in his right mid dorsum wrist had resolved, but stated that he was having pain on the ulnar side of the wrist and forearm.  He was referred for occupational therapy, and it was noted that he would try a TENS unit for pain.  The Veteran refused pain medications.  He was noted at that time to have good strength in the right wrist and elbow, but limited range of motion in the wrist due to his previous fusion.  He had decreased light touch sensation in the middle of the right hand on the dorsal side.  After using the TENS unit for twenty minutes, he reported no pain.  He was instructed to continue using the TENS unit for pain.  

The Veteran was afforded another VA examination in February 2008.  The Veteran complained of pain over the dorsal aspect of the right hand and occasional numbness.  He described the pain as a constant ache that was sharp and shooting during flare-ups.  He reported that any activity caused flare-ups, which lasted one to three days.  He also reported that he dropped things due to right wrist pain and that he could not engage in sports or exercise or use his right hand to perform basic activities of daily living, such as washing dishes and toileting.  He also reported that normally the pain was moderate in intensity, but that it was severe during flare-ups.  He also complained of fatigue and lack of endurance, but denied having any stiffness in the right wrist.  He also denied any additional range of motion loss during flare-ups.  The Veteran further indicated that he had a brace that he used when he used the right hand a lot.  

On physical examination, there was no swelling, tenderness, or weakness in the right wrist.  Grip was somewhat decreased at 4+/5, and there was a linear scar across the right dorsum of the right wrist measuring 5 centimeters by.3 millimeters long.  The scar was pinkish in color, smooth in surface, nontender, and superficial.  Active range of motion revealed right wrist dorsiflexion of 0 to 12 degrees with pain at 12 degrees; palmar flexion of zero to 36 degrees with pain at 36 degrees; radial deviation of zero to 6 degrees with no pain; and, ulnar deviation of zero to 14 degrees with pain at 14 degrees.  After three repetitions, he demonstrated dorsiflexion of zero to 16 degrees with no pain; palmar flexion of zero to 30 degrees with no pain; radial deviation of zero to 6 degrees with no pain; and, ulnar deviation of 0 to 10 degrees, with no pain.

X-rays of the right wrist revealed prior mechanical fusion of the lunate and triquetrum.  Hardware was intact, and there were no signs of loosening or infection and any acute fracture or dislocation.  There was evidence of radiocarpal joint space narrowing, but not misalignment.

The examiner diagnosed the Veteran with mechanical arthrodesis of the lunotriquetral joint without signs of complications.  

While the Board has considered whether an increased evaluation would be in order under other relevant diagnostic codes, such as that governing impairment of the ulna, impairment of the radius, impairment of supination and pronation, and ankylosis of the wrist, the Board finds that the criteria for a rating in excess of 10 percent are simply not met. See 38 C.F.R. § 4.71a, Diagnostic Codes 5211, 5212, 5213, and 5214 (2010).  In this regard, the Veteran has not been shown to have ankylosis of the wrist, impairment of the ulna, impairment of the radius, or impairment of supination and pronation.  The aforementioned range of motion findings do not indicate that the Veteran's joint was immobile or fixed in place.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure." Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis is "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint," citing Stedman's Medical Dictionary 87 (25th ed. 1990).  Moreover, there is no evidence of malunion or nonunion of the ulna, malunion, nonunion of the radius, or limitation of pronation with motion lost beyond the last quarter of the arc.  Therefore, the Board finds that the Veteran is not entitled to a higher or separate evaluation under Diagnostic Codes 5211, 5212, 5213, and 5214.

The Board has also considered, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness. 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  However, the Veteran is already assigned the maximum schedular evaluation under Diagnostic Code 5215.  In Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the Court determined that if a claimant is already receiving the maximum disability rating available, it is not necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are applicable.  Thus, the provisions of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, supra, are not applicable to the Veteran's current claim.  

The Board does note that the Veteran complained of numbness in the right wrist in November 2005 and occasional numbness in the right hand in February 2008.  However, the evidence of record does not show paralysis of the radial or ulnar nerves, nor does it show involvement of all of any radicular group.  Therefore, the Board finds that a higher or separate rating is not warranted under Diagnostic Codes 8513, 8514 or 8516.

The Board has also considered whether the Veteran is entitled to a higher rating of 70 percent under Diagnostic Code 5125 for loss of use of the right hand.  The November 2005 VA examiner indicated that the Veteran's right wrist disability was disabling, and the Veteran has consistently complained of functional loss of his right hand, as well as significant pain, weakness, and intermittent numbness in the right wrist and arm.  However, the Veteran has not reported, and the evidence does not show, that he has completely lost all functional use of his right hand, with no effective function remaining other than that which would be equally well served by an amputation stump with a suitable prosthetic appliance.  In fact, the Veteran underwent and occupational therapy during which he indicated that that he was independent in the activities of daily living and working as a mechanic.  Moreover, the Board notes that the aforementioned range of motion findings show that the Veteran still has the use of his right wrist and hand.  See 38 C.F.R. § 4.71a, Diagnostic Code 5125.  

The Board further notes that the Veteran has been noted on examination as having a scar on the right hand associated with his service-connected right wrist injury.  However, the scar not been shown during the period on appeal to be unstable or painful; deep and covering an area of at least 6 square inches, but less than 12 square inches; or, superficial and covering an area of 144 square inches or greater.  As such, a higher or separate rating is not warranted for a scar under Diagnostic Codes 7800 to 7804.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim for a higher initial evaluation for his service-connected right wrist disability.  The weight of the evidence is a higher initial rating at any time during the appeal period.

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's right wrist disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis. See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required. Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, there are higher ratings available under several diagnostic codes, but the Veteran's disability is not productive of such manifestations.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected irritable right wrist disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER


An initial rating in excess of 10 percent for right lunar triquetral ligament complete tear, status post right dorsal ganglion cyst, is denied.



______________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


